
	
		One Hundred Tenth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Thursday, the fourth
		day of January, two thousand and seven
		S. 1099
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend chapter 89 of title 5, United
		  States Code, to make individuals employed by the Roosevelt Campobello
		  International Park Commission eligible to obtain Federal health
		  insurance.
	
	
		1.Health insuranceSection 8901(1) of title 5, United States
			 Code, is amended—
			(1)in subparagraph (H), by striking
			 and at the end;
			(2)in subparagraph (I), by inserting
			 and after the semicolon; and
			(3)by inserting before the matter following
			 subparagraph (I) the following:
				
					(J)an individual who is employed by the
				Roosevelt Campobello International Park Commission and is a citizen of the
				United
				States,
					.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
